Exhibit 10.15

EMC CORPORATION

AMENDED AND RESTATED 1989 EMPLOYEE STOCK PURCHASE PLAN,

as amended and restated as of August 5, 2009

Section 1. Purpose of Plan

The EMC Corporation Amended and Restated 1989 Employee Stock Purchase Plan (the
“Plan”) is intended to provide a method by which eligible employees of EMC
Corporation and its subsidiaries (collectively, the “Company”) may use
voluntary, systematic payroll deductions to purchase the Company’s common stock,
$.01 par value, (“stock”) and thereby acquire an interest in the future of the
Company. For purposes of the Plan, a subsidiary is any corporation in which the
Company owns, directly or indirectly, stock possessing 50% or more of the total
combined voting power of all classes of stock unless the Board of Directors of
the Company (the “Board of Directors”) determines that employees of a particular
subsidiary shall not be eligible.

Section 2. Options to Purchase Stock

Under the Plan as now amended, no more than 153,000,000 shares are available for
purchase (subject to adjustment as provided in Section 16) pursuant to the
exercise of options (“options”) granted under the Plan to employees of the
Company (“employees”). The stock to be delivered upon exercise of options under
the Plan may be either shares of the Company’s authorized but unissued stock, or
shares of reacquired stock, as the Board of Directors shall determine.

Section 3. Eligible Employees

Except as otherwise provided in Section 20, each employee who has completed
three months or more of continuous service in the employ of the Company shall be
eligible to participate in the Plan.

Section 4. Method of Participation

The periods January 1 to June 30 and July 1 to December 31 of each year shall be
option periods. Each person who will be an eligible employee on the first day of
any option period may elect to participate in the Plan by executing and
delivering, at least one business day prior to such day, a payroll deduction
authorization in accordance with Section 5. Such employee shall thereby become a
participant (“participant”) on the first day of such option period and shall
remain a participant until his or her participation is terminated as provided in
the Plan. Notwithstanding anything in the Plan to the contrary, if the Company
acquires a subsidiary after the commencement of an option period, the Board may
permit the eligible employees of such subsidiary to participate in the



--------------------------------------------------------------------------------

remainder of the option period in which such subsidiary was acquired. Any such
participation shall be effected by providing a special option period, solely for
otherwise eligible employees of the subsidiary, with such special option period
to commence on a date following the completion of the acquisition and to end on
the last day of the then-current ordinary purchase period.

Section 5. Payroll Deductions

The payroll deduction authorization shall request withholding, at a rate of not
less than 2% nor more than 15% from the participant’s compensation (subject to a
maximum of $7,500 per option period), by means of substantially equal payroll
deductions over the option period; provided, however, that in the event any
amount remaining in a participant’s withholding account at the end of an option
period (which would be equal to a fractional share) is rolled over to the
opening balance in a participant’s withholding account for the next option
period pursuant to Section 8 below (a “rollover”), such amount will be applied
to the last payroll deduction for the next option period, thereby reducing the
amount of that payroll deduction; further provided that the maximum of $7,500
per option period shall be reduced by the amount of any rollover. For purposes
of the Plan, “compensation” shall mean all cash compensation paid to the
participant by the Company and includes items such as salary, wages, overtime,
and incentive compensation. Compensation excludes car allowances, transit
payments, relocation assistance, reimbursements (such as travel expenses,
financial planning, tuition assistance, adoption assistance and similar
reimbursements and advances), imputed income, cost-of-living allowances, tax
gross-ups, nonqualified deferred compensation plan payments, severance or
termination pay, third party sick pay, income relating to equity or
equity-related compensation, special cash awards or bonuses (such as patent
awards, gold, silver and bronze awards and other recognition awards, referral
bonuses, contests pay, President’s Club awards and other similar awards), and
other irregular and special payments that are non-recurring. A participant may
elect to change the withholding rate of his or her payroll deduction
authorization by written notice delivered to the Company at least one business
day prior to the first day of the option period as to which the change is to be
effective. Following delivery to the Company of any payroll deduction
authorization or any election to change the withholding rate of a payroll
deduction authorization, appropriate payroll deductions or changes thereto shall
commence as soon as reasonably practicable. All amounts withheld in accordance
with a participant’s payroll deduction authorization shall be credited to a
withholding account for such participant.

Section 6. Grant of Options

Each person who is a participant on the first day of an option period shall as
of such day be granted an option for such period. Such option shall be for the
number of shares of stock to be determined by dividing (a) the balance in the
participant’s withholding account on the last day of the option period by
(b) the purchase price per share of the stock determined under Section 7, and
eliminating any fractional share from

 

2



--------------------------------------------------------------------------------

the quotient. In the event that the number of shares then available under the
Plan is otherwise insufficient, the Company shall reduce on a substantially
proportionate basis the number of shares of stock receivable by each participant
upon exercise of his or her option for an option period and shall return the
balance in a participant’s withholding account to such participant.
Notwithstanding the foregoing, in no event may a participant purchase more than
750 shares of stock in any one option period under the Plan.

Section 7. Purchase Price

The purchase price of stock issued pursuant to the exercise of an option shall
be 85% of the fair market value of the stock on the last business day of the
option period. “Fair market value” shall mean the fair market value as
determined from time to time by the Board of Directors or, where appropriate, by
the Committee (defined below), taking into account all information which the
Board of Directors, or the Committee, considers relevant.

Section 8. Exercise of Options

If an employee is a participant in the Plan on the last business day of an
option period, he or she shall be deemed to have exercised the option granted to
him or her for that period. Upon such exercise, the Company shall apply the
balance of the participant’s withholding account to the purchase of the number
of whole shares of stock determined under Section 6, and as soon as practicable
thereafter shall issue and deliver certificates for said shares to the
participant. No fractional shares shall be issued hereunder. Any balance
accumulated in the participant’s withholding account that is not sufficient to
purchase a full share shall be retained in such account for any subsequent
option period, subject to early withdrawal by the participant pursuant to
Section 10. Any other monies remaining in the participant’s withholding account
after the date of exercise shall be promptly returned to the participant or his
or her beneficiary (as applicable) in cash.

Notwithstanding anything herein to the contrary, the Company shall not be
obligated to deliver any shares unless and until, in the opinion of the
Company’s counsel, all requirements of applicable federal and state laws and
regulations (including any requirements as to legends) have been complied with,
nor, if the outstanding stock is at the time listed on any securities exchange,
unless and until the shares to be delivered have been listed (or authorized to
be added to the list upon official notice of issuance) upon such exchange, nor
unless or until all other legal matters in connection with the issuance and
delivery of shares have been approved by the Company’s counsel.

Section 9. Interest

No interest will be payable on withholding accounts.

 

3



--------------------------------------------------------------------------------

Section 10. Cancellation and Withdrawal

Effective January 1, 2002, on or prior to June 15 or December 15, as the case
may be with respect to any applicable option period, a participant who holds an
option under the Plan may cancel all (but not less than all) of his or her
option by written notice delivered to the Company, in such form as the Company
may prescribe. Any participant who delivers such written notice shall be deemed
to have canceled his or her option, terminated his or her payroll deduction
authorization with respect to the Plan and terminated his or her participation
in the Plan, in each case, as of the date of such written notice. In the event
that any June 15 or December 15, as the case may be with respect to the
applicable option period, shall be a Saturday, Sunday or day on which banks in
the Commonwealth of Massachusetts are required or permitted to close, a
participant may cancel his or her option by written notice given on or prior to
the last business day immediately preceding such date. Following delivery of any
such notice, any balance in the participant’s withholding account will be
returned to such participant as soon as reasonably practicable. Any participant
who has delivered such notice may elect to participate in the Plan in any future
option period in accordance with the provisions of Section 4.

Section 11. Termination of Employment

Except as otherwise provided in Section 12, upon the termination of a
participant’s employment with the Company for any reason whatsoever, he or she
shall cease to be a participant, and any option held by him or her under the
Plan shall be deemed cancelled, the balance of his or her withholding account
shall be returned to him or her, and he or she shall have no further rights
under the Plan. For purposes of this Section 11, a participant’s employment will
not be considered terminated in the case of a transfer to the employment of a
subsidiary or to the employment of the Company and an individual’s employment
relationship will continue while such individual is on sick leave or other leave
of absence approved by the Company or a subsidiary; provided, however, that if
such leave of absence exceeds 90 days, and the individual’s right to
reemployment is not guaranteed either by statute or by contract, the employment
relationship shall be deemed to be terminated on the 91st day of such leave.

Section 12. Death of Participant

In the event a participant holds any option hereunder at the time his or her
employment with the Company is terminated by his or her death, whenever
occurring, then his or her legal representative, may, by a writing delivered to
the Company on or before the date such option is exercisable, elect either
(a) to cancel any such option and receive in cash the balance in his or her
withholding account, or (b) to have the balance in his or her withholding
account applied as of the last day of the option period to the exercise of his
or her option pursuant to Section 8, and have the balance, if any, in such
account in excess of the total purchase price of the whole shares so issued
returned in cash. In the event such legal representative does not file a written
election as provided above, any outstanding option shall be treated as if an
election had been filed pursuant to subparagraph 12(a) above.

 

4



--------------------------------------------------------------------------------

Section 13. Participant’s Rights Not Transferable, etc.

All participants granted options under the Plan shall have the same rights and
privileges. Each participant’s rights and privileges under any option granted
under the Plan shall be exercisable during his or her lifetime only by him or
her, and shall not be sold, pledged, assigned, or otherwise transferred in any
manner whatsoever except by will or the laws of descent and distribution. In the
event any participant violates the terms of this Section, any options held by
him or her may be terminated by the Company and, upon return to the participant
of the balance of his or her withholding account, all his or her rights under
the Plan shall terminate.

Section 14. Employment Rights

Neither the adoption of the Plan nor any of the provisions of the Plan shall
confer upon any participant any right to continued employment with the Company
or a subsidiary or affect in any way the right of the Company to terminate the
employment of such participant at any time.

Section 15. Rights as a Shareholder

A participant shall have the rights of a shareholder only as to stock actually
acquired by him or her under the Plan.

Section 16. Change in Capitalization

In the event of a stock dividend, stock split or combination of shares,
recapitalization, merger in which the Company is the surviving corporation or
other change in the Company’s capital stock, the number and kind of shares of
stock or securities of the Company to be subject to the Plan and to options then
outstanding or to be granted hereunder, the maximum number of shares or
securities which may be delivered under the Plan, the option price and other
relevant provisions shall be appropriately adjusted by the Board of Directors,
whose determination shall be binding on all persons. In the event of a
consolidation or merger in which the Company is not the surviving corporation or
in the event of the sale or transfer of substantially all the Company’s assets
(other than by the grant of a mortgage or security interest), all outstanding
options shall thereupon terminate, provided that prior to the effective date of
any such merger, consolidation or sale of assets, the Board of Directors shall
either (a) return the balance in all withholding accounts and cancel all
outstanding options, or (b) accelerate the exercise date provided for in
Section 8, or (c) if there is a surviving or acquiring corporation, arrange to
have that corporation or an affiliate of that corporation grant to the
participants replacement options having equivalent terms and conditions as
determined by the Board of Directors.

 

5



--------------------------------------------------------------------------------

Section 17. Administration of Plan

The Plan will be administered by the Board of Directors. The Board of Directors
will have authority, not inconsistent with the express provisions of the Plan,
to take all action necessary or appropriate hereunder, to interpret its
provisions, and to decide all questions and resolve all disputes which may arise
in connection therewith. Such determinations of the Board of Directors shall be
conclusive and shall bind all parties.

The Board may, in its discretion, delegate its powers with respect to the Plan
to an Employee Benefit Plan Committee or any other committee (the “Committee”),
in which event all references to the Board of Directors hereunder, including
without limitation the references in Section 17, shall be deemed to refer to the
Committee. A majority of the members of any such Committee shall constitute a
quorum, and all determinations of the Committee shall be made by a majority of
its members. Any determination of the Committee under the Plan may be made
without notice or meeting of the Committee by a writing signed by a majority of
the Committee members.

Section 18. Amendment and Termination of Plan

The Board of Directors may at any time or times amend the Plan or amend any
outstanding option or options for the purpose of satisfying the requirements of
any changes in applicable laws or regulations or for any other purpose which may
at the time be permitted by law, provided that (except to the extent explicitly
required or permitted herein) no such amendment will, without the approval of
the shareholders of the Company, (a) increase the maximum number of shares
available under the Plan, (b) reduce the option price of outstanding options or
reduce the price at which options may be granted, (c) change the conditions for
eligibility under the Plan, or (d) amend the provisions of this Section 18 of
the Plan, and no such amendment will adversely affect the rights of any
participant (without his or her consent) under any option theretofore granted.

The Plan may be terminated at any time by the Board of Directors, but no such
termination shall adversely affect the rights and privileges of holders of the
outstanding options.

Section 19. Approval of Shareholders

The Plan shall be subject to the approval of the shareholders of the Company,
which approval shall be secured within twelve months after the date the Plan is
adopted by the Board of Directors. Notwithstanding any other provisions of the
Plan, no option shall be exercised prior to the date of such approval.

 

6



--------------------------------------------------------------------------------

Section 20. Limitations

Notwithstanding any other provision of the Plan:

(a) An employee shall not be eligible to receive an option pursuant to the Plan
if, immediately after the grant of such option to him or her, he or she would
(in accordance with the provisions of Sections 423 and 424(d) of the Internal
Revenue Code of 1986, as amended (the “Code”)) own or be deemed to own stock
possessing 5% or more of the total combined voting power or value of all classes
of stock of the employer corporation or of its parent or subsidiary corporation,
as defined in Section 424 of the Code.

(b) No employee shall be granted an option under this Plan that would permit his
or her rights to purchase shares of stock under all employee stock purchase
plans (as defined in Section 423 of the Code) of the Company or any parent or
subsidiary company to accrue at a rate which exceeds $25,000 in fair market
value of such stock (determined at the time the option is granted) for each
calendar year during which any such option granted to such employee is
outstanding at any time, as provided in Sections 423 of the Code.

(c) No employee shall be granted an option under this Plan that would permit him
or her to withhold more than $7,500 in each option period or $15,000 per
calendar year, less the amount of any rollover.

(d) No employee whose customary employment is 20 hours or less per week shall be
eligible to participate in the Plan.

(e) No independent contractor shall be eligible to participate in the Plan.

(f) From and after the initial public offering of VMware, Inc., (a) employees of
VMware, Inc. and its direct and indirect subsidiaries will not be eligible to
participate in the Plan and (b) any participant whose employment is transferred
to VMware, Inc. or any of its direct or indirect subsidiaries shall
automatically cease participation in the Plan and any balance in such
participant’s withholding account will be returned to such participant as soon
as reasonably practicable.

Section 21. Jurisdiction and Governing Law.

The Company and each participant in the Plan submit to the exclusive
jurisdiction and venue of the federal or state courts of the Commonwealth of
Massachusetts to resolve issues that may arise out of or relate to the Plan or
the same subject matter. The Plan shall be governed by the laws of the
Commonwealth of Massachusetts, excluding its conflicts or choice of law rules or
principles that might otherwise refer construction or interpretation of this
Plan to the substantive law of another jurisdiction.

 

7